Roache, J.
Information charging the defendant with, having lost, upon a game at cards, the sum of 25 cents to one John Bigler.
On the trial Jackson offered to prove, by one of the state’s witnesses, that the betting was a joint one by him*561self and one Brown, and that whatever was lost was lost by them jointly. The Coart excluded the evidence.
W. Grose, for the plaintiff.
E. B. Martindale, for the state.
This was erroneous. A charge that Jackson alone lost, &c., was not supported by proof that Jackson, with another, jointly lost, &c. A judgment would be no bar to another prosecution against them jointly for the same act.

Per Curiam.

The judgment is reversed. Cause remanded, &c.